Case: 18-31068      Document: 00514922516         Page: 1    Date Filed: 04/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                 Fifth Circuit

                                                                                FILED
                                    No. 18-31068                              April 18, 2019
                                  Summary Calendar                           Lyle W. Cayce
                                                                                  Clerk

SHANTA G. PHILLIPS-BERRY,

                                                 Plaintiff - Appellant

v.

LOUISIANA STATE; PATRICIA BLACKWELL SCURLOCK,

                                                 Defendants – Appellees



                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:18-CV-6037


Before JONES, HIGGINSON, and WILLETT, Circuit Judges.
STEPHEN A. HIGGINSON, Circuit Judge:*
       In June 2018, Shanta G. Phillips-Berry sued the State of Louisiana and
Patricia Blackwell Scurlock under 42 U.S.C. § 1983. Phillips-Berry, who
proceeded in district court and remains in forma pauperis and pro se, alleges
that she is the victim of a wide-ranging conspiracy involving “sexual assaults,
burglaries, and other violations.” She accuses the defendants of using various
public and private entities—including the Louisiana Social Security


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-31068    Document: 00514922516       Page: 2   Date Filed: 04/18/2019



                                 No. 18-31068
Administration, the Military, the Jefferson Parish School System, AT&T,
Medicare, Ochsner Hospital, Wal-Mart, Facebook Inc., and Uber Technologies,
Inc.—to perpetuate “civil rights violat[ions]” and “criminal acts.”
      Phillips-Berry traces the origin of the conspiracy to “an accident” that
occurred on September 24, 2010, in Kenner, Louisiana while Phillips-Berry
was working as an Operation Manager for Space Walk Inc. According to the
complaint, Phillips-Berry was leaving a “repair location” (where she had been
sent by Defendant Scurlock, the owner of Space Walk Inc.) when “Kenner
Police were called” and a “fraudulent report” was made. Thereafter, according
to the complaint, “[t]his case turned into a conspiracy causing people to commit
felonies, burglaries, sexual assault, thieves [sic], and other hateful crimes.”
Phillips-Berry explains that when she visited a doctor, “a device was implanted
in [her] body that causes pain.” She specifies:
       This device is used and controlled by the use of an application
       installed on handheld devices. The pain is used by [the]
       participant installing the software witch [sic] allow[s] pain to
       flow throughout my body.

Phillips-Berry also asserts that her “home has been broken into on several
occasions, Kenner police reports have been altered, food and water in [her]
residence has been tamper[ed] with, and [she has] been placed in the mental
hospital with NO findings.”
      On July 23, 2018, the State of Louisiana moved to dismiss the complaint
for lack of subject matter jurisdiction under Federal Rule of Civil Procedure
12(b)(1). The State invoked the Eleventh Amendment’s doctrine of sovereign
immunity, arguing that Congress has not abrogated the states’ Eleventh
Amendment immunity as to § 1983 claims and the State of Louisiana has not
waived such immunity. Two weeks later, the district court granted the motion.




                                       2
    Case: 18-31068          Document: 00514922516          Page: 3    Date Filed: 04/18/2019



                                         No. 18-31068
        While the State’s motion was pending, Phillips-Berry filed a Motion to
Reinstate Social Security Payments, a Motion to Release Information that
Controls Device, and a Motion to Reinstate Food Stamps.
        On September 7, 2018, the district court issued an order requiring
Phillips-Berry to seek leave of court before filing anything additional into the
record. The order invited Phillips-Berry to show cause as to why her filing
privileges should not be restricted. In response, Phillips-Berry urged that she
“has been seeking justice while being attacked by Defendants daily.” Among
other new allegations, she alleged “the installment of a tracking and camera[]
devices on vehicle,” “fraudulent insurance claims,” and that the “funding to pay
participants . . . came from [the BP] Gulf Coast Oil Spill in 2009.
        On September 18, 2018, the district court dismissed the complaint, as
frivolous, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i). 1 Under that statutory
provision, a court “shall dismiss [a] case at any time if the court determines
that . . . the action . . . is frivolous or malicious.” Phillips-Berry timely appealed
the dismissal of her case.
        Phillips-Berry’s appellate brief names the “painful mind reading
platform device,” “treason,” “corruption,” and “government Insurance fraud,”
among other things, as features of the “conspiracy” that continue to torture
her. She requests that this court “take actions and responsibility to reverse
these criminal activities throughout this country’s justice system.”
        “We      review    a   determination        that   a   case   is   frivolous   under
§ 1915(e)(2)(B)(i) for abuse of discretion.” Newsome v. E.E.O.C., 301 F.3d 227,
231 (5th Cir. 2002). A complaint may be dismissed as frivolous under this
subsection if it “has no arguable basis in law or in fact.” Ruiz v. United States,
160 F.3d 273, 274–75 (5th Cir. 1998). The Supreme Court has cautioned that

        1   The district court’s order denied Phillips-Berry’s three aforementioned motions as
moot.
                                                3
    Case: 18-31068    Document: 00514922516     Page: 4   Date Filed: 04/18/2019



                                 No. 18-31068
dismissal is inappropriate if a court simply finds the plaintiff’s factual
allegations “unlikely” to be true. Denton v. Hernandez, 504 U.S. 25, 33 (1992).
Rather, the claims must “rise to the level of the irrational or the wholly
incredible.” Id.
       We find no abuse of discretion in the district court’s determination that
Phillips-Berry’s complaint satisfied the above criteria. With sympathy for
suffering that Phillips-Berry appears to be experiencing, we cannot
comprehend any cognizable request for legal relief.
      AFFIRMED.




                                       4